NO. 07-08-0192-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                     MAY 1, 2008

                         ______________________________


                             BARRY DWAYNE MINNFEE,

                                                            Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                            Appellee

                       _________________________________

            FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

               NO. 44,428-C; HON. PATRICK A. PIRTLE, PRESIDING

                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Barry Dwayne Minnfee (appellant) has filed a document with this court entitled

“Extra-notice requirements General Notice of Appeal Party’s Right to Own Statement.” In

this document, appellant appears to be complaining of a judgment of conviction for

aggravated assault signed on January 28, 2002. However, the document was filed on April

28, 2008. We dismiss the appeal for want of jurisdiction.
        To be timely, a notice of appeal must be filed within 30 days after the sentence is

imposed or suspended in open court or within 90 days after that date if a motion for new

trial is filed. TEX . R. APP. P. 26.2(a). No motion for new trial having been filed, appellant's

notice of appeal was due to be filed February 27, 2002. Because the record discloses that

appellant’s notice of appeal was received on April 28, 2008, without seeking an extension

of the deadline, TEX . R. APP. P. 26.3, the notice of appeal was late.

        A timely filed notice of appeal is essential to invoke our appellate jurisdiction. Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, we can take no

action other than to dismiss the proceeding. Id. at 523. Appellant's notice being untimely

filed, we have no jurisdiction over the matter and dismiss the appeal.

        Accordingly, appellant’s appeal is dismissed.1



                                                             Brian Quinn
                                                             Chief Justice



Do not publish.




        1
             The appropriate vehicle for seeking an out-of-tim e appeal from a final felony conviction is by writ of
habeas corpus pursuant to Article 11.07 of the Texas Code of Crim inal Procedure. See T EX . C OD E C R IM .
P R O C . A N N . art. 11.07 (Vernon 2005).

                                                         2